Title: From George Washington to Colonel Henry Beekman Livingston, 1 June 1777
From: Washington, George
To: Livingston, Henry Beekman



Sir
Head Quarters Middle Brook 1st June 1777

I was some days ago favd with yours of the 19th May but the interruption occasioned by moving my Quarters & papers from Morris town to this post delayed my answering you sooner. I will not undertake to determine how far injustice has been done to you in regard to arranging any of the other Colonels before you, but it is evidently so in the Case of Colonels Gansvoort & Cortland, as far as may be collected from the papers transmitted. I would therefore recommend it to you to appeal from the determination of the Committee of Arrangement

to the Convention of your State by whom they were instituted. If they do not incline to take up the Matter, I think you may properly apply to Congress, for by preferring Colo: Cortland before you, they appear to have violate’d their Resolve of the 8th March in your favr—I do not pretend to decide in this matter, I only give my opinion, having heard but one party—Differences between Officers are ever disagreeable to me, but when they happen between those for whom I have a regard, they are doubly so, because if I am obliged to determine them, I probably give offence to the party against whom I give judgment—It is therefore my wish that if you and Genl Mcdougal cannot terminate your dispute amicably, that you would lodge a complaint to Genl Putnam and desire a Court of Enquiry. This is the proper mode of proceeding when an inferior Officer thinks himself aggrieved by his Superior.
